Citation Nr: 0527595	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  98-14 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for left ear hearing loss.  In April 2004, the 
case was remanded for further development.

FINDING OF FACT

The preponderance of the competent evidence of record is 
against finding that a left ear hearing loss is related to 
service.


CONCLUSION OF LAW

A left ear hearing loss was not incurred or aggravated in-
service, and a sensorineural left ear hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in May 2001 and 
December 2003, fulfills the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the veteran 
to submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development to include 
the conduct of a VA examination.

The United States Court of Appeal for Veterans Claims (Court) 
has held that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  In this case, VA issued the May 
2001 and December 2003 VCAA letters after the adverse rating 
decision in 1996s.  The Court explained in Pelegrini, 
however, that a failure of an agency of original jurisdiction 
(AOJ) (in this case, the RO) to give a claimant the notices 
required under the VCAA prior to an initial unfavorable 
adjudication of the claim does not require the remedy of 
voiding the AOJ action.  Rather, it is sufficient remedy for 
the Board to remand the case to the AOJ to provide the 
required notice, and for VA to follow proper processes in 
subsequent actions.  Id.

In this case, the Board remanded the case in April 2004.  The 
Appeals Management Center conducted the development ordered 
by the Board.  The lack of full notice prior to the initial 
decision has been corrected, and any error as to when notice 
was provided was harmless.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (Subsequent notice is sufficient 
provided that the veteran was provided a meaningful 
opportunity to participate in the processing of his claim by 
VA).

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

The service medical records are devoid of any complaints, 
findings or diagnoses pertaining to a left ear hearing loss.  
An April 1946 separation physical examination revealed 15/15 
whispered voice testing.

The veteran's separation report notes training in ship 
repair, and as a boilermaker.  

In June 1996, the veteran was seen for a VA examination.  He 
reported problems with hearing since an in-service boiler 
explosion.  On the authorized audiological evaluation pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
90
90
80
85
90

Speech audiometry revealed speech recognition ability of 68 
percent in the left ear.  No opinion was offered relating the 
loss to service.

In April 2003, the veteran reported for a VA examination, 
however, he was unable to complete the study because of 
claustrophobia.  The veteran did not wish to have the 
examination rescheduled.

In a July 2003 note, L. Mazzarella was unable to render an 
opinion as to whether the veteran had a hearing loss that 
could be related to an injury or noise exposure in-service.

In November 2004, the Naval Medical Center at Portsmouth, 
Virginia reported that they did not have any medical records 
that pertained to the appellant.

In May 2005, the veteran was seen for an audiological study 
conducted by Mary Kay Uchmanowicz, a private audiologist.  
This study revealed that the appellant suffers from a left 
ear hearing loss. 

In June 2005, a VA audiologist opined that it was not at 
least as likely as not that the appellant's hearing loss was 
related to service. 

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  If a condition noted during 
service was not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

In hearing loss cases, regulations provide that for the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R.§ 3.385.

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999). 

In this case, the service medical records do not reveal any 
evidence of a left ear hearing loss.  Indeed, no evidence of 
a left ear hearing loss, as that term is defined by VA, was 
clinically presented prior to June 1996, many decades after 
the appellant's separation from active duty.  Significantly, 
however, neither that examiner, nor any other health care 
professional has linked the left ear hearing loss to service.  
Indeed, when the file was reviewed for the express purpose of 
determining whether any current hearing loss was related to 
service, the examiner concluded that there was no such 
relationship.  There is no competent evidence to the 
contrary.  As such, the claim must be denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for a left ear hearing loss 
is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


